Citation Nr: 0523685	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  03-01 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a muscle and 
cartilage injury of the chest.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
January 1959. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 decision by the RO in Atlanta, 
Georgia, which in pertinent part, denied service connection 
for bilateral hearing loss and for a muscle and cartilage 
injury of the chest. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the veteran's August 2004 personal hearing, he 
indicated that he sought private treatment from an ear, nose 
and throat specialist for his claimed disorder.  He provided 
the undersigned Acting Veterans Law Judge with a list of the 
dates of his treatment.  Some of the records of the treatment 
are part of the file, however, the most current records are 
missing.  VA has an obligation to seek records of this 
treatment.  38 U.S.C.A. § 5103A(b) (West 2002).

Also, during the veteran's hearing, he testified that he was 
treated for his disorders at the VA medical center (VAMC) in 
2002.  Though the claims file contains VAMC records, those 
records are dated from March 2000 to March 2001.  The record 
does not reflect that the RO ever attempted to contain a full 
and complete copy of these treatment records.  VA has an 
obligation to obtain the treatment records.  38 U.S.C.A. 
§ 5103A(c).

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
This duty includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  

In regards to the veteran's muscle and cartilage injury to 
his chest, the veteran's service medical records are 
significant for an acute chest injury in 1958, which occurred 
while he was playing football.  

In regards to the veteran's bilateral hearing loss, his 
service medical records are significant for treatment of an 
earache in 1957, which resulted in a diagnosis of otitis 
externa.  

There is also competent evidence which shows that both the 
veteran's muscle and cartilage injury to his chest and his 
bilateral hearing loss may be related to service.  During the 
veteran's August 2004 hearing, he reported a continuity of 
chest symptomatology since service as well as a continuity of 
bilateral hearing loss since service.  Such statements can 
serve to satisfy the requirement for competent evidence that 
the disabilities may be related to service.  Duenas v. 
Principi, 18 Vet. App. 298 (2004).  

The record also shows current treatment for a chest injury 
and current treatment for bilateral hearing loss.  It is 
unclear whether the currently treated chest injury and 
bilateral hearing loss have a relationship to the complaints 
noted in service; therefore an examination is needed.

Given the competent medical evidence of a current chest 
injury and bilateral hearing loss, the reports of symptoms in 
service, and of a continuity of symptomatology; the Board 
finds that the veteran's chest injury and bilateral hearing 
loss claims, meet the criteria for obtaining a VA 
examination.  Such examination is needed to obtain a 
competent opinion as to whether the veteran has a current 
chest injury which began in service and whether the veteran's 
current bilateral hearing loss began in service.

In view of the foregoing, this case is remanded for the 
following:

1.  Contact Northeast Georgia 
Otolaryngology and request they provide 
copies of all clinical records 
documenting the veteran's treatment for 
bilateral hearing loss from 2002 to the 
present.

2.  Contact the VAMC in Atlanta, Georgia 
and request they provide copies of all 
clinical records documenting the 
veteran's treatment for bilateral 
hearing loss and treatment for a muscle 
and cartilage injury to the chest, from 
2001 to the present.

3.  Provide the veteran with a VA 
audiological examination.  The examiner 
must review the claims folder, and note 
such review in the examination report or 
in an addendum to the report.  The 
examiner should provide an opinion as to 
whether bilateral hearing loss, at least 
as likely as not (50 percent probability 
or more), began in service, or is 
otherwise the result of a disease or 
injury in service.  The examiner should 
provide a rationale for the opinion.

4.  Provide the veteran with a VA muscle 
examination.  The examiner must review 
the claims folder, and note such review 
in the examination report or in an 
addendum to the report.  The examiner 
should provide an opinion as to whether 
the veteran's muscle and cartilage 
injury of the chest, at least as likely 
as not (50 percent probability or more), 
began in service, or is otherwise the 
result of a disease or injury in 
service.  The examiner should provide a 
rationale for the opinion.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  If the veteran 
fails to report for any scheduled 
examination, a copy of the notice to 
report should be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause could result in the denial of his 
claims.

6.  Then re-adjudicate the claims, and if 
they remain denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	M.E. LARKIN 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




